902 F.2d 1565Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ghulam Mohammed NASIM, Plaintiff-Appellant,v.Wayne S. BARRY;  Paul A. Dorf;  Olga M. Bruning;  Donald F.Licato;  Donald Palmolo and Bataglia;  Paul S.Miller;  Paul Davis, Defendants-Appellees.
No. 89-7853.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 29, 1990.Decided April 25, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Walter E. Black, Jr., District Judge.  (C/A No. 89-2900-B)
Ghulam Mohammed Nasim, appellant pro se.
D.Md.
AFFIRMED.
Before WIDENER, PHILLIPS and SPROUSE, Circuit Judges.
PER CURIAM:


1
Ghulam Mohammed Nasim appeals from the district court's order denying his motion to transfer.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Nasim v. Barry, CA-89-2900-B (D.Md. Oct. 24, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.